Case 1:18-cv-23830-FAM Document 15 Entered on FLSD Docket 10/24/2018 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA
                             MIAMI DIVISION

                               CASE NO.: 1:18-CV-23830

         YANIRA DIAZ RUBIO,

                  Plaintiff,
         v.

         UNIVISTA HOLDINGS INC,
         and IVAN HERRERA, individually

                  Defendants,


                   MOTION TO AMEND THE COMPLAINT BY PLAINTIFF

              Comes Now, Plaintiff, by and through their undersigned counsel, and hereby

     request leave to amend the Complaint.

        1. Plaintiff seeks leave to amend the Complaint to correct the names of the

              Defendants.

        2. This Motion is brought in good faith and will not prejudice the Defendants as

              there has yet to be any discovery conducted, the case is still in the preliminary

              stage of litigation as it was only filed 5 weeks ago and Defendant did not make an

              appearance until 09/30/18, 3 weeks ago.

        3. Federal Rule of Civil Procedure 15(a)(2) permits a party to amend its pleadings

              by leave of court or by written consent of the adverse party.

        4. The decision to grant or deny a motion to amend pleadings is within the sound

              discretion of the trial court. Dussouy v. Gulf Coast Inv. Corp., 660 F.2d 594, 598

              (5th Cir. 1981).
Case 1:18-cv-23830-FAM Document 15 Entered on FLSD Docket 10/24/2018 Page 2 of 7




        5. The policy of the federal rules is to permit liberal amendment to facilitate

           determination of claims on the merits and to prevent litigation from becoming a

           technical exercise in the fine points of pleading. Id. Thus, unless there is a

           substantial reason to deny leave to amend, the discretion of the district court is not

           broad enough to permit denial. Id.

        6. In this matter, there is no undue delay, bad faith or dilatory motive, repeated

           failure to cure deficiencies by amendments previously allowed, undue prejudice

           to the opposing party.

        7. Counsel for both parties first discussed via phone on June 7, 2018 as a Circuit

           Court Case was pending in regard to a non-competition agreement between the

           parties.

        8. In the Circuit Court Case, the Individual Defendant Ivan amongst others, brought

           a breach of non-competition agreement against a former employee as only an

           employer can have a non-competition agreement with someone they have control

           over, insinuating that the Individual Defendant Ivan was at least one of the

           employers of Plaintiff.

        9. During this conference call, the then pending unpaid wage case was discussed.

        10. Despite name calling on the phone, Plaintiff’s counsel agreed to meet Defendants’

           counsel in person at their own office on June 12, 2018.

        11. During the June 12, 2018, which was in a Univista Office, the parties discussed

           settlement and counsel for Defendants went own to explain how he worked for

           the “owner” Ivan, but they had a long past and previous Ivan had worked for

           Defendants’ counsel.
Case 1:18-cv-23830-FAM Document 15 Entered on FLSD Docket 10/24/2018 Page 3 of 7




        12. At no point did Defendants’ counsel note that the Defendants named in this

           lawsuit, never employed Plaintiff despite discussing the unpaid wage case.

        13. Defendants’ counsel’s only response to the discussion about unpaid wage claims

           was that they dealt with it before and will deal with it again if needed.

        14. On 06/18/2018, counsel for both parties agreed to stay the Circuit Court Case

           litigation until a settlement was investigated.

        15. AN Law Firm PA filed a Notice of Appearance on 06/20/2018 in the Circuit

           Court Case pending between all parties for the limited representation of

           attempting to reach a settlement without the need for further litigation.

        16. The only pleading filed by AN Law Firm PA during its representation was an

           agreed motion for extension of time that was agreed upon by the Defendant as the

           parties were “conferring to determine if an amicable resolution [could] be

           reached.”

        17. On 07/11/2018, Plaintiff’s counsel informed Defendants’ counsel that if no

           resolution was reached, new counsel would take over to litigate the Circuit Court

           Case.

        18. Since no resolution was possible, AN Law Firm PA was replaced as counsel in

           the Circuit Court Case on 07/24/2018.

        19. Defendants counsel filed an Answer and Affirmative Defenses in response to the

           Federal Unpaid Wage case prior to being served with the Complaint and

           Summons.

        20. There was no communication between the parties before the Answer was filed in

           Federal court.
Case 1:18-cv-23830-FAM Document 15 Entered on FLSD Docket 10/24/2018 Page 4 of 7




        21. In Defendants’ Answer, its simple states that Defendants are not the employer but

           does not explain that Plaintiff actual worked for a franchise of the Defendants’

           which was owned by a third party.

        22. Plaintiff’s counsel set a conference call for October 16, 2018, as it was not

           possible to confer with Defendants’ counsel via email.

        23. During the October 16, 2018, conference, Plaintiff’s counsel specially asked

           Defendants’ counsel regarding the allegations in Defendants’ Answer that

           Plaintiff did not work for Defendants. Defendants’ counsel’s response was we

           will discuss that issue during mediation.

        24. Plaintiff’s counsel again asked if some information o documents could be

           provided other than a denial that Plaintiff worked for Defendants without any

           explanation, counsel for Defendants refused to further explain.

        25. At no point during the October 16, 2018 phone conference did Defendants’

           counsel explain that Plaintiff actual worked for a franchise of the Defendants’

           which was owned by a third party.

        26. In fact, when Defendants’ counsel followed up with Plaintiff after the call via

           email, all Defendants’ counsel explained was: “This will further confirm that you

           were advised by the undersigned that Your complaint is frivolous and lacks legal

           and/or factual merit and should be dismissed. We do not wish to take up the

           Courts valuable time with unnecessary settlement conferences…. It was requested

           that you immediately dismiss the lawsuit against my clients with prejudice and

           agree to pay my clients reasonable attorney’s fees incurred through the date of

           dismissal.”
Case 1:18-cv-23830-FAM Document 15 Entered on FLSD Docket 10/24/2018 Page 5 of 7




        27. Plaintiff’s counsel responded with, “Well not only did I disclose this lawsuit

           before it was filed, but I also went to your office and explained the claim and not

           once until after the lawsuit was filed did you mention that she did not work for the

           company during those dates.”

        28. In less than 24 hours, Defendants’ counsel filed a Motion for Sanctions without

           ever providing Plaintiff notice, nor a copy of the motion, explanation, etc.

        29. This was the first time Defendants’ counsel explained that that Plaintiff actual

           worked for a franchise of the Defendants’ which was owned by a third party.

        30. Plaintiff immediately agreed to amend the complaint in less than 24 hours, by

           1:08 PM.

        31. Defendants’ counsel did not respond for 3 days despite Plaintiff following up.

        32. After following up multiple times, Defendants’ object to the allow Plaintiff to

           amend the complaint because: “Due to the serious nature of this matter, we cannot

           agree to your request.” [In 52-point font].

        33. Plaintiff responded, “I understand but not discussing this with me prior to filing

           the motion, especially since I attempted to discuss this with you before you filed

           your motion and you told me you did not want to discuss until mediation and filed

           a motion days later, we could have saved your client the time, money, etc., of the

           motion and this issue would have been resolved. Not agreeing with the motion

           just further frustrates the process and creates more needless expenses.”

        34. Although Defendants’ counsel responded back denying to delaying the

           conversation as to the proper Defendants until mediation, tellingly, in Defendants’
Case 1:18-cv-23830-FAM Document 15 Entered on FLSD Docket 10/24/2018 Page 6 of 7




           counsel own summary, of the party’s previous conversations, it lacks any details

           as to whom the proper Defendant should be but instead states:

                   Since the commencement of the Circuit Court case for
                   breach of the non-compete agreement against Diaz Rubio,
                   you have been threatening to file an overtime wage claim in
                   retaliation for the subject lawsuit. When you mentioned to
                   me that you would be asserting that as a “first breach”
                   defense, I explained to you that that defense was
                   completely improper and untenable inasmuch as your client
                   had always been paid for any and all overtime actually
                   worked. I further explained to you that Baluja had an
                   employee time keeping system however you countered by
                   claiming that, during the first few months of her
                   employment, no such system existed and you would use
                   that “gap” as a basis to claim that she worked overtime
                   during that period. At that time I advise you that Ms. Diaz
                   Rubio had never complained of any alleged overtime wages
                   being due to her and that my client would take any and all
                   legal action necessary to protect their reputation and that
                   action would include seeking sanctions against you and
                   your client for abuse of process.

        35. At all times during counsel’s conversation regarding settlement, previous to this

           lawsuit being filed, Individual Defendant Ivan was represented as the owner of

           the company. It was never represented that the Individual Defendant Ivan did not

           employee the Plaintiff even when notice was given prior to this lawsuit being

           filed for unpaid wages.

           WHEREFORE, Plaintiff respectfully request this Court grant its motion and allow

        Plaintiff to file its Amended Complaint on or before 20 days after the order is entered,

        attorney fees and costs associated with the motion and any other relief under the law

        that may apply.
Case 1:18-cv-23830-FAM Document 15 Entered on FLSD Docket 10/24/2018 Page 7 of 7




          CERTIFICATE OF GOOD FAITH CONFERENCE; CONFERRED BUT
            UNABLE TO RESOLVE ISSUES PRESENTED IN THE MOTION

               Pursuant to Local Rule 7.1(a)(3)(A), I hereby certify that counsel for the movant

     has conferred with all parties or non-parties who may be affected by the relief sought in

     this motion in a good faith effort to resolve the issues but has been unable to resolve the

     issues.

                                                    Respectfully Submitted,
                                                    /s/ Alberto Naranjo
                                                    AN@ANLawFirm.com
                                                    AN Law Firm, P.A.
                                                    7900 Oak Lane #400
                                                    Miami Lakes, FL 33016
                                                    Telephone: 305-942-8070
                                                    ATTORNEYS FOR THE PLAINTIFF

                                     CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that I electronically filed the foregoing document with the

        Clerk of the Court using CM/ECF on October 24, 2018. I also certify that the

        foregoing document is being served this day on all counsel of record either via

        transmission of Notices of Electronic Filing generated by CM/ECF or in some other

        authorized manner for those counsel or parties who are not authorized to receive

        electronic Notices of Electronic Filings.


                                                            By:
                                                            /s/ Alberto Naranjo
